NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


PHILLIP MICHAEL DORICS,             )
                                    )
           Appellant,               )
                                    )
v.                                  ) Case No. 2D18-1299
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
                                    )
___________________________________ )

Opinion filed August 9, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.